PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/951,903
Filing Date: 12 Apr 2018
Appellant(s): Southard et al.



__________________
Todd W. Wight
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/12/2021


(1) Grounds of Rejection to be Reviewed on Appeal
A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  35 U.S.C. 112(b) rejections of claim 1 have been withdrawn.

(2) Response to Argument
A. Whether the Examiner erred in rejecting claims 1-2 and 8-10 under 35 U.S.C. 103(a) as being unpatentable over US 2007/0073155 to Park et al. (“Park”) in view of US 20070239120 to Brock et al. (“Brock”) and US 2007/0249911 to Simon (“Simon”)?
1) Independent claim 1
a) Basic factual inquiries are not resolved with respect to the claimed instructions
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive. 
For example, Applicant argues “Brock is not teaching determination of a catheter length to be disposed in a blood vessel, as alleged by the Examiner, but rather a system to translate the surgeon’s hand manipulations to a guide catheter via robotics. The description of ‘insertion length of the catheter system’ from paragraph [0094] of Brock is the length of the entire catheter to be controlled via the robotics, not a length to be disposed in the blood vessel after placement of the medical device is complete as claimed” (REMARKS PG. 10-11). 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this instance, the claim recites “determining… a length of the medical device to be disposed in the blood vessel after placement of the medical device is complete”. Examiner notes the length of the medical device is any length in its broadest reasonable interpretation as long as the medical device is a medical device to be disposed in the blood vessel and does not require determining the actual length within the medical device prior to insertion.  
Nonetheless, Brock’s system is capable of determining a catheter length to be disposed in the blood vessel after placement of the medical device is complete. 
As an example, see annotated fig. 4 below. Examiner notes that when the current position of the device is at the depth location of the blood vessel, but has not yet been introduced into the blood vessel any movement of the surgeons hands with the intent to insert the device into the blood vessel to the desired position would result in the process described in [0094]. As described in paragraph [0094], the system first computes the current position of the catheter (annotated fig. 4), translates motion of the surgeons hand motion to result in desired positions and orientations, the necessary insertion length of the system is determined, and finally the controller commands the motors to position such that desired insertion length is achieved. Because the determination of the necessary insertion length is first determined prior to the motors positioning the system, the processor is capable of determining that length prior to 

    PNG
    media_image2.png
    446
    559
    media_image2.png
    Greyscale


Regarding applicant’s arguments that “the description of ‘insertion length of the catheter system’ from paragraph [0094] of Brock is the length of the entire catheter to be controlled via the robotics, not a length to be disposed in the blood vessel after placement of the medical device is complete as claimed” (REMARKS PG. 11). Examiner first notes that the length of the medical device to be disposed in the blood vessel after placement of the medical device is complete does not preclude the length of the entire catheter from being determined, however, examiner respectfully disagrees that the insertion length of the catheter system does not refer to the entire length, rather a necessary insertion length to move the catheter from its current position to a desired 

b) No valid rationale to modify Park in view of Brock
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive. 
For example, applicant argues “Claim 1 requires the length of the medical device disposed in the blood vessel after placement is complete to be determined prior to placement. But Park is unconcerned with the length of the needle in the blood vessel and already teaches placement thereof using certain calculations. As such, the Examiner’s rationale for modification is without merit and invalid” (REMARKS pg. 12). Examiner respectfully disagrees, in that Park’s device is used in locating the vessel for medical device placement and Brock is a system for actually placing a medical device. Modifying Park’s device to include the system of Brock would assist in actually placing catheters into the located blood vessel of Park. Both systems are useful in guiding/assisting placement of medical devices, thus examiner notes that a person having ordinary skill in the art would predictably arrive at the claimed invention. 

c) No valid rationale to modify Park/Brock in view of Simon
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive. 
For example, applicant argues “Park already teaches use of a monitor to provide a visual indication of the needle pathway, as discussed above (See e.g. Park paragraph [0065] Figs. 2-3) Thus, as with Brock, there is no reason for modifying Park absent 
 
2) Dependent claim 2
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive. 
For example, applicant argues “it is clear from the description and drawings from Brock reproduced above that the catheter being controlled from the master station is the entire catheter. This is contrary to the Examiner’s assertions with respect to independent claim 1 that Brock teaches the determination of a catheter length to be disposed in a blood vessel, as claimed. Examiner respectfully disagrees that the insertion length of the catheter system does not refer to the entire length, rather a necessary insertion length to move the catheter from its current position to a desired position (for example, as shown in annotated fig. 4 above) in response to the movement of the surgeons hands. Examiner notes this insertion length from a current position to a desired position is necessarily a length which is less than the overall length of the catheter. 
	
B. Whether the Examiner erred in rejecting claims 3-5 under 35 U.S.C. §103(a) as being unpatentable over Park, Brock, and Simon, and further in view of US 2008/0033293 to Beasley et al. (“Beasley”) or US 2008/0051657 to Rold (“Rold”)?
	1. Dependent claim 3
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive. 
For example, applicant argues that “The examiner does not provide any reasoning why the remote control system of Brock would be modified in view of Beasley and/or Rold. Appellant respectfully submits that word searches of the prior art to find similar text from the claim is not sufficient to establish a prima facie case of obviousness. Instead, the Examiner is required to provide a valid rationale why a person of ordinary skill in the art would predictably arrive at the claimed invention in view of the basic factual inquiries, having previously been resolved. None of this has happened with respect to independent claim 1, as argued above, nor has any proper analysis and rationale been provided for modifying the cited art to arrive at the claimed invention of dependent claim 3” (REMARKS pg. 15). Examiner respectfully disagrees in that modifying the catheter system of Brock to include a selection of catheter sizes (including length) as taught by Beasley or Rold would have been obvious to a person having ordinary skill in the art in order to choose an appropriately sized catheter for the desired procedure. 
Applicant further argues “the Examiner’s citations in Brock and Rold do not provide any support for the required limitation “causing the processor to determine the length of the catheter to be disposed in the blood vessel for each of the different overall catheter lengths” (REMARKS pg. 16). Examiner respectfully disagrees in that the 
		
		2. Dependent claim 4
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive. 
For example, applicant argues “none of the cited art teaches a display designed to depict the length of the catheter” (REMARKS pg. 16). Examiner respectfully disagrees in that the rejection of claim 1 relies upon Simon to teach a display designed to depict the length of the catheter determined by Brock. Examiner further notes that the display of Simon would necessarily display the same determined length regardless of the size/length of the catheter.   
		
	C. Whether the Examiner erred in rejecting claims 6-7 under 35 U.S.C. §103(a) as being unpatentable over Park, Brock, Simon, and Beasley or Rold, and further in view of US 2011/0071404 to Schmitt (“Schmitt”)? 
1. Dependent claim 6
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive. 
For example, applicant argues “Examiner cites to Schmitt for the claimed storage location, and alleges that it would have been obvious to include a lookup table in the modified Park system ‘in order to determine the desired catheter size needed to 

2. Dependent claim 7
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive. 
For example, applicant argues “Examiner provides the same rationale to modify Park in view of Schmitt as for claim 6. Thus, for the same reasons, the Examiner has failed to provide a valid rationale, and therefore claim 7 is patentable over the asserted combination of Park/Brock/Simon/Beasley or Rold/Schmitt” (REMARKS pg. 18). Examiner respectfully disagrees and relies upon the response to the arguments against claim 6 as previously set forth for the rationale behind the rejection of claim 7. 
		 









Respectfully submitted,
/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793              

/THOMAS C BARRETT/MQAS, TC 3700                                                                                                                                                                                                                                                                                                                                                                                                  

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.